IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


PAUL J. MCARDLE,                    : No. 12 WM 2015
                                    :
                  Petitioner        :
                                    :
             v.                     :
                                    :
JOSEPH W. HUFNAGEL, MARGARET        :
M. HUFNAGEL, THERESA J.             :
HUFNAGEL, J. JEROME MANSMANN, :
PATRICK W. MANSMANN, KATHLEEN :
MANSMANN RYGALSKI, JAMES P.         :
MANSMANN, JOANNE T. MANSMANN, :
PETER J. MANSMANN, SANDRA L.        :
MANSMANN, PETER L. MANSMANN,        :
SARAH E. MANSMANN, KRISTINE I.      :
MANSMANN SULLIVAN, THOMAS M.        :
SULLIVAN, MICHELE M. MANSMANN, :
RONALD A. WEISENSTEIN, THERESA :
A. MANSMANN CAMPA, CLAYTON T.       :
CAMPA, ELIZABETH MANSMANN           :
CHAMPAGNE, KEITH J. CHAMPAGNE, :
DENISE MANSMANN BIRD, DANIEL L. :
BIRD, DANIEL F. CUSICK, MARY        :
SHEILA CUSICK, COLLEEN CUSICK,      :
ANNE M. MCARDLE, GEORGE R. FOX, :
III, CARRIE FOX, KELLY FOX, ERIN L. :
MARSH, DENNIS J. WELSCH, MARY P. :
WELSCH, WILLIAM P. MORGAN,          :
KATHLEEN S. MORGAN, JOHN DOE,       :
JANE ROE, ET AL,                    :
                                    :
                  Respondents       :


                                     ORDER


PER CURIAM

     AND NOW, this 20th day of March, 2015, the Petition for Extraordinary Relief is

DENIED.